Title: To James Madison from Francis Corbin, 11 July 1813
From: Corbin, Francis
To: Madison, James


Dear Sir
The Reeds July 11th. 1813near Wh: Chimnies Po: Office Virginia.
Your friends in this part of the State, and none more than myself, rejoice to learn, from the National Intelligencer, that you have recovered from your late indisposition. Their rejoicings, generally, proceed from only one source—love of Country. Mine from two: From that, and from another, which a felicitous acquaintance of twenty seven years will best explain. To both you will be pleased to ascribe this letter.
Yesterday I heard, thro’ his Lady, for he is unable to write, from my late wounded Nephew Major Gawin Corbin of Kings Creek. In her letter she mentioned that an application had been made to the War office for a Commission in the Army for her Son Mr. Richard Randolph, and that she had been promised one. My request then to you, Sir, is that you will have the goodness to remind General Armstrong of this promise. Not being acquainted with Virginia he may not give all it’s weight, perhaps, to the policy of conciliating, as much as possible, a certain description of characters here. The amiable mother of this young gentleman has a peculiar claim on the favor of Government and her Country. Her Husband now lies on the bed of Sickness with a shattered Arm, and a leg perforated by the Balls of our Enemy, one of her Sons was on board of the Chesapeake in her late engagement with the Shannon, and another is now with the friend of her Husband, Commodore Decatur, at New London.
In the course of Six days from the date of this I shall go down to see my Nephew, and if I could be the Bearer of a Commission for his Lady’s Son it would be gratifying to him and to her as well as to, Dear Sir, with great Respect, and Sincere Regard, Your Mo: obt: St:
Francis Corbin
